     Case 1:17-cv-00555-DAD-JLT Document 82 Filed 02/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   FELIPE MENDEZ, JR.,                               No. 17-cv-0555-NONE-JLT (PC)
12                      Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS TO GRANT
13          v.                                         DEFENDANTS’ MOTION FOR SUMMARY
                                                       JUDGMENT
14   UNITED STATES, et al.,
                                                       (Doc. Nos. 55, 72, 79)
15                      Defendants.
16

17          On April 20, 2017, plaintiff Felipe Mendez, Jr., a state prisoner proceeding pro se,

18   brought this civil rights action under 42 U.S.C. § 1983, claiming that correctional and medical

19   officials at the Federal Correctional Institution at Mendota, California were deliberately

20   indifferent to his dental pain, committed medical malpractice in treating his dental pain, and

21   retaliated against him in violation of his First Amendment rights. (Doc. No. 21; see also Doc.

22   No. 72 at 1, 5.) Two years after this action was filed, defendants moved for summary judgment.

23   (Doc. No. 55.) Plaintiff filed his opposition to defendants’ motion, to which defendants replied.

24   (Doc. Nos. 65, 67.) This matter was referred to a United States Magistrate Judge pursuant to 28

25   U.S.C. § 636(b)(1)(B) and Local Rule 302.

26          On March 24, 2020, the assigned magistrate judge issued findings and recommendations,

27   recommending that defendants’ motion for summary judgment be granted. (Doc. No. 72 at 24–

28   25.) Thereafter, plaintiff requested appointment of counsel to represent him in this civil action
                                                      1
     Case 1:17-cv-00555-DAD-JLT Document 82 Filed 02/12/21 Page 2 of 2


 1   and the magistrate judge denied that request. (Doc. Nos. 75, 76.) Plaintiff then filed another

 2   motion, seeking to “stay” this action for six months so he could conduct additional discovery and

 3   the magistrate judge instead granted plaintiff a 60-day extension to file his objections to the

 4   pending findings and recommendations. (Doc. Nos. 77, 78.) In response, plaintiff moved for

 5   reconsideration of his six-month “stay” request, claiming that he had propounded discovery on

 6   defendants on August 25, 2020—40 months after this action was filed and three months after the

 7   pending findings and recommendations were issued—and was requesting additional time to move

 8   to compel defendants to respond to his request for production of documents. (Doc. No. 79 at 1–

 9   2.) Defendants have opposed plaintiff’s motion for reconsideration, and plaintiff has replied

10   thereto. (Doc. Nos. 80, 81.) To date, plaintiff still has not filed any objections to the pending

11   findings and recommendations.

12          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the undersigned has

13   conducted a de novo review of this case. The court finds the pending findings and

14   recommendations to be supported by the record and proper analysis and will adopt the findings

15   and recommendations. Plaintiff’s remaining motion will be denied as having been rendered moot

16   by this order.

17          Accordingly, it is hereby ORDERED that:

18          1. The findings and recommendations filed March 24, 2020 (Doc. No. 72) are

19               ADOPTED in full;

20          2. Defendants’ motion for summary judgment (Doc. No. 55) is GRANTED;
21          3. Plaintiff’s motion for reconsideration and for an extension of time (Doc. No. 79), filed

22               on October 20, 2020, is DENIED as moot;

23          4. The Clerk of Court is DIRECTED to assign a district judge to this case for the purpose

24               of closing the case and then to close this case.

25   IT IS SO ORDERED.
26
        Dated:        February 12, 2021
27                                                         UNITED STATES DISTRICT JUDGE

28
                                                       2
